Per Curiam.
The object of the statute was to confine to the Court of Common Pleas the decision of all cases where the value in dispute did not exceed a hundred dollars. This value is ultimately ascertained by the verdict. .Apparent]urisdiction may he given to this Court by laying the ad damnum at more than a hundred *44dollars, in which case either party may appeal. But if the plaintiff appeals, and in this Court recovers less than that sum, it is thereby manifest that the final jurisdiction of the cause belonged to the Common Pleas; and the plaintiff who has drawn it from that jurisdiction is amerced in costs. And if the defendant appeals, an(J does not reduce the verdict, he also is punished by double costs for unreasonably delaying the plaintiff. This delay is as injurious to the plaintiff where th'e defendant is defaulted in .this Court, as where judgment is rendered upon verdict ; and the present case being within the rule, he is liable to double costs since the appeal.